UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1400



H. MARIAM YOUNATHAN GETACHEW,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-289-096)


Submitted:   October 21, 2005             Decided:   January 11, 2006


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Mba-Jonas, Adelphi, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, Kristine L. Sendek-Smith,
Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            H. Mariam Younathan Getachew, a native and citizen of

Ethiopia,   petitions   for    review    of   an   order   of    the    Board   of

Immigration Appeals affirming, without opinion, the immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

            In his petition for review, Getachew challenges the

immigration judge’s determination that he failed to establish his

eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented    was   so   compelling    that      no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have

reviewed the evidence of record and conclude that Getachew fails to

show that the evidence compels a contrary result.               Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the denial of Getachew’s request

for withholding of removal.          “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Getachew fails to show that




                                    - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

            We also find that substantial evidence supports the

finding that Getachew fails to meet the standard for relief under

the   Convention   Against   Torture.      To   obtain   such   relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”   8 C.F.R. § 1208.16(c)(2) (2005).       We find that Getachew

failed to make the requisite showing before the immigration court.

            Accordingly, we deny the petition for review.          We also

deny Getachew’s pending motion for remand.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          PETITION DENIED




                                   - 3 -